Case: 17-50604      Document: 00514596609         Page: 1    Date Filed: 08/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                      No. 17-50604                       August 13, 2018
                                                                          Lyle W. Cayce
MAGDALENA EUBANK,                                                              Clerk


              Plaintiff - Appellant

v.

LOCKHART INDEPENDENT SCHOOL DISTRICT,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-1019


Before REAVLEY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM:*
       This is an appeal of the district court’s grant of motions to compel, for
sanctions, and for summary judgment in favor of Lockhart Independent School
District in a disability discrimination and retaliation action.                             After
consideration of the briefs, record and applicable law in this matter, we affirm
for essentially the reasons set out by the district court.
           AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.